Exhibit 10.19

 

SECOND AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

This Second Amendment to Employment Agreement (this “Second Amendment”) is
entered into on December 12, 2014 and is effective November 18, 2014, by and
between Towerstream Corporation, a Delaware corporation (the “Corporation”), and
Jeffrey M. Thompson (the “Executive” and, together with the Corporation, the
“Parties”).

 

WHEREAS, the Parties have entered into that certain Employment Agreement dated
and effective December 21, 2007 and that certain Amendment to Employment
Agreement dated December 8, 2011 and effective as of December 10, 2011
(collectively, the “Original Agreement”); and

 

WHEREAS, the Parties desire to amend the Original Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the premises and agreements contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:

 

 

1.

Section 4(a) of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

 

“The Corporation shall pay the Executive as compensation for his services
hereunder, in equal semi-monthly or bi-weekly installments during the Term, the
sum of $475,000 per annum (the “Base Salary”), less such deductions as shall be
required to be withheld by applicable law and regulations.” 

 

 

2.

Section 4(b) of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

 

“In addition to the Base Salary set forth in Section 4(a) above, the Executive
shall be entitled to such bonus compensation (in cash, capital stock or other
property) as the Compensation Committee of the Board of Directors (the
“Compensation Committee”) may determine from time to time in its sole
discretion. In the event that the Compensation Committee is unable to act or if
there shall be no such Compensation Committee, then all references herein to the
Compensation Committee (except in the proviso to this sentence) shall be deemed
to be references to the Board of Directors of the Corporation.” 

 

 

3.

Section 4(f) of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

 

“Special Cash Bonus:  The Corporation shall pay Executive $175,000.00 as a bonus
on December 8, 2014.

 

Option Grants: The Executive shall be eligible from time to time during the
fiscal year ending December 31, 2015 for grants of options (the “Option Grants”)
to purchase up to an aggregate of 250,000 shares of the Corporation’s common
stock at a purchase price equal to the closing price of the common stock on the
date of grant, as reported on Bloomberg, under the Corporation’s 2010 Employee
Stock Purchase Plan, 2007 Equity Compensation Plan or the 2007 Incentive Stock
Plan, as applicable (or any successor or replacement plans adopted by the Board
of Directors of the Corporation and approved by the stockholders of the
Corporation) (each, a “Plan”, and collectively, the “Plans”).  The Option Grants
shall be awarded at the sole discretion of the Compensation Committee. The
options shall vest in equal quarterly installments over a two year period and
shall have a term of ten years. Option Grants shall be subject to the applicable
Plan terms and conditions, provided, however, that Option Grants shall be
subject to any additional terms and conditions as are in any option
agreement(s), which shall supersede any conflicting provisions governing Option
Grants provided under the Plans.

 

 
 

--------------------------------------------------------------------------------

 

 

 

4.

Section 14 is hereby added to the Original Agreement as follows:

 

14. Clawback Rights.  All amounts paid to Executive by the Corporation (other
than Executive's Base Salary pursuant to Section 4(a) hereof and reimbursement
of expenses pursuant to Section 4(c) hereof) during the Term and any time
thereafter and any and all stock based compensation (such as options and equity
awards, including the Option Grants) granted during the Term and any time
thereafter (collectively, the "Clawback Benefits") shall be subject to "Clawback
Rights" as follows: during the period that the Executive is employed by the
Corporation and upon the termination or expiration of the Executive's employment
and for a period of three (3) years thereafter, if any of the following events
occurs, Executive agrees to repay or surrender to the Corporation the Clawback
Benefits as set forth below:

 

(a)      If a restatement (a "Restatement") of any financial results from which
any Clawback Benefits to Executive shall have been determined (such restatement
resulting from material non-compliance of the Corporation with any financial
reporting requirement under the federal securities laws and shall not include a
restatement of financial results resulting from subsequent changes in accounting
pronouncements or  requirements which were not in effect on the date the
financial statements were originally prepared), then the Executive agrees to
immediately repay or surrender upon demand by the Corporation any Clawback
Benefits which were determined by reference to any Corporation financial results
which were later restated, to the extent the Clawback Benefits amounts paid
exceed the Clawback Benefits amounts that would have been paid, based on the
Restatement of the Corporation's financial information.  All Clawback Benefits
amounts resulting from such Restatements shall be retroactively adjusted by the
Compensation Committee to take into account the restated results and if any
excess portion of the Clawback Benefits resulting from such restated results is
not so repaid or surrendered by the Executive within ninety (90) days of the
revised calculation being provided to the Executive by the Corporation following
a publicly announced Restatement, the Corporation shall have the right to take
any and all action to effectuate such adjustment.

 

(b)     If any material breach of any Agreement by Executive relating to
confidentiality, non-competition, non-raid of employees, or non-solicitation of
vendors or customers (including, without limitation, Sections 9 or 10 hereof) or
if any material breach of Corporation policy or procedures which causes material
harm to the Corporation occurs, as determined by the Board in its sole
discretion, then the Executive agrees to repay or surrender any Clawback
Benefits upon demand by the Corporation and if not so repaid or surrendered
within ninety (90) days of such demand, the Corporation shall have the right to
take any and all action to effectuate such adjustment.
  

(c)     The amount of Clawback Benefits to be repaid or surrendered to the
Corporation shall be determined by the Compensation Committee and applicable
law, rules and regulations.  All determinations by the Compensation Committee
with respect to the Clawback Rights shall be final and binding on the
Corporation and Executive.  

 

 
 

--------------------------------------------------------------------------------

 

 

 

5.

Terms used in this Second Amendment but not defined herein will have the
respective meanings ascribed to such terms in the Original Agreement.  In the
event of any conflict between the terms of this Second Amendment and the terms
of the Original Agreement, this Second Amendment shall control.  Except as
modified by this Second Amendment, the Original Agreement shall remain in full
force and effect.

 

 

TOWERSTREAM CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dr. Howard L. Haronian

 

 

Name:  

Dr. Howard L. Haronian

 

 

Title:  

Chairman, Compensation Committee

 

 

 

 

 

 

 

 

 

 

JEFFREY M. THOMPSON

 

 

 

 

 

 

 

 

 

 

/s/ Jeffrey M. Thompson

 

 